DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 41-45, 48, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP2006282685:  see attached Global Dossier translation) in view of Shimada (JP2009084403:  see attached Global Dossier translation).
Regarding claim 21, Wakatsuki discloses in Fig. 1, a wavelength converting layer (10, para. [0007]) comprising:  
a porous support structure (14, para. [0007]:  base body) including a glass mesh layer (para. [0007]:  woven glass fibers 12); and 
a cured mixture (para. [0008]:  phosphor/liquid dried after deposited and filled onto base body 14) including wavelength converting particles (18, para. [0008]:  phosphor) and a binder (para. [0008]:  resin phosphor dispersion liquid), the cured mixture filling the porous support structure within the 
Wakatsuki appears not to explicitly disclose that the wavelength converting layer comprises multiple stacked mesh layers bonded together; and that the cured mixture fills the porous support structure between the stacked mesh layers.
Shimada discloses in Fig. 2, a wavelength converting layer (10, para. [0018]:  non-woven fabric) comprising a fabric mesh (14) of stacked glass fibers (para. [0023]) having voids (16, Fig. 3, para. [0018]) filled with cured silicone resin binder (para. [0031]) containing phosphor particles (18, para. [0020]). Shimada further discloses that the fabric may also be a woven fabric (para. [0034]) maintaining a high surface area to volume ratio, and that the thickness of the fabric is adjusted to increase the total fiber surface area (para. [0018]) to increase the total amount of phosphor and the converted light brightness (para. [0006-0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the woven glass fiber mesh of Wakatsuki to create the aggregate non-woven structure as in Shimada to increase the total layer thickness and retained amount of wavelength converting phosphor in the silicone resin binder to increase the total converted light brightness.  In so doing, the wavelength converting layer comprises multiple stacked mesh layers bonded together (by the resin); and that the cured mixture fills the porous support structure between the stacked mesh layers.
Regarding claim 23, Wakatsuki as combined discloses that the binder includes a silicone (Shimada, para. [0031]).
Regarding claim 24, Wakatsuki as combined discloses that the multiple stacked mesh layers include one or more layers of woven support material (Wakatsuki para. [0007]; Shimada, para. [0034]).
Regarding claim 25, Wakatsuki as combined discloses that a first woven support material includes fibers or strings that extend across substantially 100% of a transverse dimension of the stacked mesh layers (Wakatsuki Fig. 1, para. [0007]).

Regarding claim 42, Wakatsuki discloses in Fig. 1, a wavelength converting layer (10, para. [0007]) comprising:  
a porous support structure (14, para. [0007]:  base body) including a glass mesh layer (para. [0007]:  woven glass fibers 12); and 
a cured mixture (para. [0008]:  phosphor/liquid dried after deposited and filled onto base body 14) including wavelength converting particles (18, para. [0008]:  phosphor) and a binder (para. [0008]:  resin phosphor dispersion liquid), the cured mixture filling the porous support structure within the mesh layer (para. [0008]:  phosphor in space between fibers by appropriate selection of phosphor dispersion liquid and drying conditions), the wavelength converting layer configured to absorb first light at a first wavelength, and to emit second light at a second wavelength different from the first wavelength (para. [0009]).
Wakatsuki appears not to explicitly disclose that the wavelength converting layer comprises multiple stacked mesh layers bonded together; and that the cured mixture fills the porous support structure between the stacked mesh layers; and a semiconductor active layer emitting the first light, the wavelength converting layer positioned and arranged to absorb the first light.
Shimada discloses in Fig. 2, a wavelength converting layer (10, para. [0018]:  non-woven fabric) comprising a fabric mesh (14) of stacked glass fibers (para. [0023]) having voids (16, Fig. 3, para. [0018]) filled with cured silicone resin binder (para. [0031]) containing phosphor particles (18, para. [0020]). Shimada further discloses that the fabric may also be a woven fabric (para. [0034]) maintaining a high surface area to volume ratio, and that the thickness of the fabric is adjusted to increase the total fiber surface area (para. [0018]) to increase the total amount of phosphor and the converted light brightness (para. [0006-0007]). Shimada further discloses in Fig. 7, the wavelength converting layer (10) positioned and arranged to absorb light emitted from an LED chip (50) semiconductor active layer (para. [0035-0036]:  GaN semiconductor LED).

Regarding claim 43, Wakatsuki as combined discloses that the binder includes a silicone (Shimada, para. [0031]).
Regarding claim 44, Wakatsuki as combined discloses that the multiple stacked mesh layers include one or more layers of woven support material (Wakatsuki para. [0007]; Shimada, para. [0034]).
Regarding claim 45, Wakatsuki as combined discloses that a first woven support material includes fibers or strings that extend across substantially 100% of a transverse dimension of the stacked mesh layers (Wakatsuki Fig. 1, para. [0007]).
Regarding claim 48, Wakatsuki discloses that the wavelength converting particles include phosphor particles (18, para. [0008]:  particles of phosphor).
Regarding claim 55, Wakatsuki as combined appears not to explicitly disclose that the stacked mesh layers are bonded together by being at least partially fused together.
Shimada discloses that the binder may be formed by a sol-gel material formed into a sol-gel glass by a thermal process (para. [0031]).
It would have been obvious to use the sol-gel material of Shimada in Wakatsuki as combined to form the sol-gel glass binder such that the glass mesh layers are fused (i.e. joined by the glass binder to form a single entity), this being the use of a known techniques to improve 
Regarding claim 56, Wakatsuki as combined appears not to explicitly disclose that the stacked mesh layers are bonded together by being at least partially fused together.
Shimada discloses that the binder may be formed by a sol-gel material formed into a sol-gel glass by a thermal process (para. [0031]).
It would have been obvious to use the sol-gel material of Shimada in Wakatsuki as combined to form the sol-gel glass binder such that the glass mesh layers are fused (i.e. joined by the glass binder to form a single entity), this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the stacked mesh layers are bonded together by being at least partially fused together.
Claims 26 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki in view of Shimada, and further in view of Baike (US PGPub 2018/0033929).
Regarding claim 26, Wakatsuki as combined appears not to explicitly disclose that the binder includes one or more fillers configured to increase a refractive index.
Baike discloses a wavelength conversion layer comprising a fluorescent material in a binder (para. [0080]:  binder such as silicone resin) and including a filler with an arbitrarily adjustable refractive index (para. [0100]). Baike further discloses that the refractive index of the wavelength material is adjusted relative adjacent layer, e.g. made larger than the index in the light extraction direction, to improve light extraction efficiency (para. [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filler in the binder to increase a refractive index as in Baike, in Wakatsuki as combined, to improve light extraction efficiency.  In so doing, the binder includes one or more fillers configured to increase a refractive index.
Regarding claim 46, Wakatsuki as combined appears not to explicitly disclose that the binder includes one or more fillers configured to increase a refractive index.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filler in the binder to increase a refractive index as in Baike, in Wakatsuki as combined, to improve light extraction efficiency.  In so doing, the binder includes one or more fillers configured to increase a refractive index.
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.
The Applicant argues on page 7 of the remarks with regard to claims 21 and 42 that, “Both Wakatsuki and Shimada disclose fibers coated with phosphor material, and arrangements that can increase the amount of phosphor material present in a mesh made up of those fibers. Both achieve that result by filling gaps in the mesh with additional phosphor material, with those gaps being present within a single layer of fibrous mesh material (woven in Wakatsuki, woven or non-woven in Shimada). There is no disclosure of multiple stacked mesh layers, no disclosure of multiple layers being bonded together, and no disclosure of phosphor material filling the porous support structure both within and between stacked mesh layers.”
The arguments are not persuasive.  As noted by the Applicant, Wakatsuki discloses a discrete woven layer to provide a controlled thickness of phosphor (para. [0008].) Shimada, however, discloses both non-woven (para. [0018]) and woven (para. [0023]) glass fiber layers, the aim of which is to provide a structure that can arbitrarily provide a thickness and total surface area for phosphor.  Given the woven glass fiber controlled thickness layer of Wakatsuki, and the both non-woven and woven glass fiber .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891